DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show "a second resistor," "a second capacitor," and "a fourth capacitor," as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the "another end of the first resistor is connected to a forward input end of the third operation amplifier, and an inverting input end of the third operation amplifier is grounded," recited in claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Furthermore, the "a second resistor," "a second capacitor," and "a fourth capacitor," recited in claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “C3” has been used to designate both a third and a fourth capacitor and the reference character “R1” has been used to designate what appears to be a “second and third resistors”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  At lines 4 and 5, claim 3 recites "the third operation amplifier."  It is believed that applicant intended to recite "the third operationAppropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 207181651 to Chen et al. (hereinafter Chen) (cited in IDS dated Dec-2-2020).
Regarding independent claim 1, Chen discloses an all-band magnetic sensor (Fig. 3, fluxgate sensor), comprising:
an induction coil configured to generate an induced electromotive force according to magnetic flux passing therethrough (induction coil, page 2); 
a voltage measurement module electrically connected to the induction coil and configured to measure the induced electromotive force generate by the induction coil (preamplifier, page 2); and 
an integrator electrically connected to the voltage measurement module and configured to expand a bandwidth (integrator, page 2). 
Illustrated below is Fig. 2 of Chen, marked and annotated, for the convenience of the applicant.  
    PNG
    media_image1.png
    532
    997
    media_image1.png
    Greyscale

Regarding claim 2, Chen discloses wherein, the voltage measurement module comprises a differential amplifier, a forward input end and an inverting input end of the differential amplifier are respectively connected to two output ends of the induction coil (preamplifier has forward and inverting input connected to two output ends of induction coil, see Fig. 3).
Regarding claim 5, Chen discloses wherein, the all-band magnetic sensor further comprises an impedance transformation circuit (Fig. 2, at least preamplifier, BPF, PSD, and F feedback loop), the impedance transformation circuit is connected to the output end of the induction coil and configured to improve a loop resistance of the induction coil (the impedance transformation circuit is connected to an output end of the induction coil and improves a loop resistance, see page 3).
 
Allowable Subject Matter
Claims 3-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Regarding dependent claim 3,  wherein, the integrator comprises a third operational amplifier, a first resistor, and a third capacitor; one end of the first resistor is connected to the voltage measurement module, another end of the first resistor is connected to a forward input end of the third operation amplifier, an inverting input end of the third operation amplifier is grounded, and the forward input end of the third operation amplifier is connected to an output end of the third operational amplifier through the third capacitor.
Regarding dependent claim 4, allowability is based on its dependency from claim 3.
Regarding dependent claim 6, allowability is based in part with the prior art of record not showing or teaching wherein, the impedance transformation circuit comprises a second resistor, a second capacitor, a fourth capacitor, and a first operational amplifier; the induction coil comprises a first output end and a second output end, the first output end is connected in series with the fourth capacitor through the second resistor and is then connected to the second output end, and the first output end is connected to an inverting input end of the first operational amplifier; the second output end is connected to the ground; a connection node between the second resistor and the fourth capacitor is connected to an output end of the first operational amplifier through the second capacitor, an inverting input end of the first operational amplifier is connected to the output end, and a forward input end of the first operational amplifier is connected to one of the output ends of the induction coil; the voltage measurement module is connected to the first output end.
Regarding dependent claims 7 and 8, allowability is based on their dependency from claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858